           Case 18-60377                Doc 33       Filed 06/26/19 Entered 06/26/19 15:31:54                                    Desc Main
                                                       Document     Page 1 of 7

 Fill in this information to identify your case:
     Debtor 1              Gregory               Glenn                  Chancey
                           First Name            Middle Name            Last Name                           Check if this is:
     Debtor 2              Dana                  Lynn                   Chancey                                  An amended filing
     (Spouse, if filing)   First Name            Middle Name            Last Name
                                                                                                                 A supplement showing postpetition
     United States Bankruptcy Court for the:   EASTERN DISTRICT OF TEXAS
                                                                                                                 chapter 13 income as of the following date:
     Case number           18-60377
     (if known)
                                                                                                                 MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                              Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status              Employed                                           Employed
      with information about                                           Not employed                                       Not employed
      additional employers.
                                        Occupation              Cashier                                            Deputy Clerk/Tax Clerk
      Include part-time, seasonal,
      or self-employed work.            Employer's name         Skeeters Gulf                                      Cherokee County Tax Office

      Occupation may include            Employer's address      1080 Dickson                                       135 S. Main
      student or homemaker, if it                               Number Street                                      Number Street
      applies.




                                                                Jacksonville                 TX       75766        Rusk                   TX      75785
                                                                City                         State    Zip Code     City                   State   Zip Code

                                        How long employed there?         19 months                                         4 years

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                             For Debtor 1            For Debtor 2 or
                                                                                                                     non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                   $1,633.02             $1,938.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                       3.   +               $0.00                  $0.00

4.    Calculate gross income. Add line 2 + line 3.                                  4.               $1,633.02             $1,938.00




Official Form 106I                                             Schedule I: Your Income                                                                page 1
           Case 18-60377                       Doc 33              Filed 06/26/19 Entered 06/26/19 15:31:54                                            Desc Main
                                                                     Document     Page 2 of 7

Debtor 1        Gregory Glenn Chancey
Debtor 2        Dana Lynn Chancey                                                                                                Case number (if known)    18-60377
                                                                                                                    For Debtor 1             For Debtor 2 or
                                                                                                                                             non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.              $1,633.02       $1,938.00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.              $289.34               $215.76
     5b. Mandatory contributions for retirement plans                                                       5b.                $0.00               $135.66
     5c. Voluntary contributions for retirement plans                                                       5c.                $0.00                 $0.00
     5d. Required repayments of retirement fund loans                                                       5d.                $0.00                 $0.00
     5e. Insurance                                                                                          5e.                $0.00                $39.69
     5f. Domestic support obligations                                                                       5f.                $0.00                 $0.00
     5g. Union dues                                                                                         5g.                $0.00                 $0.00
     5h. Other deductions.
          Specify: Other Deductions / Life Insurance                                                        5h. +              $60.28              $110.72
6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.               $349.62               $501.83
     5g + 5h.
7.   Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.            $1,283.40              $1,436.17
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.                  $0.00                $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                                             8b.                  $0.00                $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00                $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.                  $0.00                $0.00
     8e. Social Security                                                                                    8e.                  $0.00                $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.                  $0.00                $0.00
     8g. Pension or retirement income                                                                       8g.                  $0.00                $0.00
     8h. Other monthly income.
         Specify: Sadler's - part time work (net)                                                           8h. +            $200.00                  $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.               $200.00                  $0.00

10. Calculate monthly income. Add line 7 + line 9.                             10.     $1,483.40 +         $1,436.17 =                                                   $2,919.57
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                             11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                             12.            $2,919.57
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                   Combined
                                                                                                                                                                     monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.
           Yes. Explain:




Official Form 106I                                                               Schedule I: Your Income                                                                      page 2
           Case 18-60377         Doc 33        Filed 06/26/19 Entered 06/26/19 15:31:54                    Desc Main
                                                 Document     Page 3 of 7

Debtor 1     Gregory Glenn Chancey
Debtor 2     Dana Lynn Chancey                                                        Case number (if known)   18-60377


1.   Additional Employers Debtor 1                                             Debtor 2 or non-filing spouse

     Occupation           Delivery
     Employer's name      Saddler's Kitchen
     Employer's address   PO Box 1173


                          Jacksonville                 TX      75766
                          City                         State   Zip Code        City                            State   Zip Code
     How long employed there?        2 years




Official Form 106I                                   Schedule I: Your Income                                                  page 3
           Case 18-60377                Doc 33        Filed 06/26/19 Entered 06/26/19 15:31:54                                 Desc Main
                                                        Document     Page 4 of 7

 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Gregory                Glenn                  Chancey                             An amended filing
                           First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2              Dana                   Lynn                   Chancey
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    EASTERN DISTRICT OF TEXAS                                      MM / DD / YYYY
     Case number           18-60377
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.                                                                                                                            No
                                                                                                                                           Yes
      Do not state the dependents'
                                                                                                                                           No
      names.
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                        No
      expenses of people other than                   Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                     $587.85
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.

      4b. Property, homeowner's, or renter's insurance                                                               4b.

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.

      4d. Homeowner's association or condominium dues                                                                4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
            Case 18-60377            Doc 33        Filed 06/26/19 Entered 06/26/19 15:31:54                    Desc Main
                                                     Document     Page 5 of 7

Debtor 1      Gregory Glenn Chancey
Debtor 2      Dana Lynn Chancey                                                         Case number (if known)   18-60377
                                                                                                           Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                      5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                              6a.                    $180.00
     6b. Water, sewer, garbage collection                                                            6b.                     $55.00
     6c. Telephone, cell phone, Internet, satellite, and                                             6c.
         cable services
     6d. Other. Specify:       Satellite Service/Internet                                            6d.                    $185.00
7.   Food and housekeeping supplies                                                                  7.                     $500.00
8.   Childcare and children's education costs                                                        8.

9.   Clothing, laundry, and dry cleaning                                                             9.                      $45.00
10. Personal care products and services                                                              10.                     $30.00
11. Medical and dental expenses                                                                      11.                     $45.00
12. Transportation. Include gas, maintenance, bus or train                                           12.                    $200.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                    13.
    magazines, and books
14. Charitable contributions and religious donations                                                 14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.    Life insurance                                                                          15a.

     15b.    Health insurance                                                                        15b.

     15c.    Vehicle insurance                                                                       15c.                   $174.00
     15d.    Other insurance. Specify:                                                               15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                         16.

17. Installment or lease payments:

     17a.    Car payments for Vehicle 1                                                              17a.

     17b.    Car payments for Vehicle 2                                                              17b.

     17c.    Other. Specify:                                                                         17c.

     17d.    Other. Specify:                                                                         17d.

18. Your payments of alimony, maintenance, and support that you did not report as                    18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                         19.




 Official Form 106J                                         Schedule J: Your Expenses                                          page 2
           Case 18-60377              Doc 33      Filed 06/26/19 Entered 06/26/19 15:31:54                              Desc Main
                                                    Document     Page 6 of 7

Debtor 1      Gregory Glenn Chancey
Debtor 2      Dana Lynn Chancey                                                                Case number (if known)    18-60377
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.

    20b.    Real estate taxes                                                                                20b.

    20c.    Property, homeowner's, or renter's insurance                                                     20c.

    20d.    Maintenance, repair, and upkeep expenses                                                         20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify: See continuation sheet                                                                   21.    +                $139.00
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.                   $2,140.85
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.                   $2,140.85

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.                   $2,919.57
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –               $2,140.85
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.                    $778.72

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                                   page 3
           Case 18-60377      Doc 33      Filed 06/26/19 Entered 06/26/19 15:31:54                Desc Main
                                            Document     Page 7 of 7

Debtor 1     Gregory Glenn Chancey
Debtor 2     Dana Lynn Chancey                                               Case number (if known)   18-60377


21. Other. Specify:
    Straight-Talk Cell Phones 45.00 plan x's 2                                                                   $109.00
    Natural Gas                                                                                                   $30.00

                                                                                   Total:                        $139.00




 Official Form 106J                              Schedule J: Your Expenses                                          page 4
